 



Exhibit 10.1
TD BANKNORTH INC.
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT — CASH SETTLEMENT
AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
     THIS AWARD AGREEMENT (the “Agreement”) is made as of this ___ day of
January 2006 (hereinafter referred to as the “Date of Grant”) by and between TD
Banknorth Inc. (the “Company”) and                      (the “Participant”).
Defined terms, unless otherwise defined herein, shall have the same meaning as
set forth in the Plan (as hereinafter defined).
WITNESSETH:
     WHEREAS, the Company has adopted the Amended and Restated 2003 Equity
Incentive Plan (the “Plan”), which is hereby incorporated in its entirety by
reference herein; and
     WHEREAS, the Company desires to grant to the Participant Performance-Based
Restricted Stock Units, as described in the Plan.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the Company and the
Participant agree as follows:
     1. Restricted Stock Units. The Company hereby grants to the Participant an
Award of                      Performance-Based Restricted Stock Units (the
“Target Units”), with each Target Unit representing one share of common stock,
$0.01 par value per share, of the Company (the “Common Stock”), upon the terms
and conditions set forth herein. The number of Target Units is subject to
adjustment as provided in the Plan and in this Agreement. The Target Units
represent an unfunded, unsecured deferred compensation obligation of the
Company.
     2. Performance Criteria and Determination of Actual Units.
     (a) The Target Units will become vested only if the Company achieves at
least a 4% compound average increase in diluted operating earnings per share
(“Operating EPS”) during the period January 1, 2006 through and including
December 31, 2008 (the “Performance Period”), as compared to its Operating EPS
of $2.48 for the year ended December 31, 2005. If the Company achieves at least
a 4% compound average increase in Operating EPS during the Performance Period,
the number of Target Units will be multiplied by the applicable percentage set
forth in the following table to determine the actual number of restricted stock
units upon which a cash payment will be based (the “Actual Units”).

 



--------------------------------------------------------------------------------



 



          Three-Year Compound Average   Actual Units as a Percent of Increase in
Operating EPS 1   Target Units
Less than 4.0%
    0 %
4.0% (Threshold)
    25 %
5.0%
    50 %
6.0% (Target)
    100 %
7.0%
    200 %
8.0% or higher (Maximum)
    300 %

     (b) Operating EPS shall equal the Company’s diluted earnings per share
calculated in accordance with accounting principles generally accepted in the
United States, exclusive of the after-tax effects of (i) merger and
consolidation costs, (ii) deleveraging programs implemented by the Company,
(iii) changes in unrealized gain (loss) on speculative derivatives, (iv) the
amortization of intangible assets and (v) extraordinary items.
     (c) In the event of a Change of Control during the Performance Period, the
number of Target Units shall be multiplied by a percentage equal to the greater
of (i) the percentage in the table in Section 2(a) corresponding to the
Company’s actual compound average increase in Operating EPS for the period
January 1, 2006 through and including the end of the calendar quarter
immediately preceding the date of the Change of Control, with partial years
annualized, and (ii) 100%, in order to determine the number of Actual Units.
     3. Adjustments to Number of Actual Units.
     (a) The performance criteria and targets were determined based on a full
three-year cycle. The number of Actual Units will be multiplied by a Service
Percentage as defined below to determine the number of Final Units.
     (b) For Participants who remain continuously employed with the Company for
the entire Performance Period, the Service Percentage shall equal 100%. For
Participants whose employment is terminated during the Performance Period due to
death, Retirement (as defined below) or Disability, the Service Percentage shall
equal the following quotient: (a) the number of calendar weeks from January 1,
2006 through and including the date of termination of employment, divided by
(b) 156 weeks, rounded to the nearest one-tenth of a percent. For Participants
who are on an unpaid leave of absence at any time on or after January 1, 2006
through and including December 31, 2008, the Service Percentage shall equal the
following quotient: (x) the number of calendar weeks the Participant was
actively working for the Company during the period January 1, 2006 through and
including December 31, 2008, divided by (y) 156 weeks, rounded to the nearest
one-tenth of a percent.
     (c) In the event a Change of Control occurs during the Performance Period,
the Service Percentage for each Participant who is employed by the Company
immediately prior to
 

1   Increases in Operating EPS that fall between specified percentages will be
interpolated to determine the number of Actual Units

2



--------------------------------------------------------------------------------



 



the Change of Control shall be calculated as if the Participant had remained
employed with the Company through and including December 31, 2008.
     (d) If the Participant is promoted to a higher grade level during the
Performance Period, the Committee shall adjust the number of Target Units set
forth in Section 1 hereof (and thus the number of Actual Units) to provide for
an appropriate increase to reflect the job promotion, with such increase to
reflect the number of Target Units granted on the Date of Grant to employees in
the higher grade level and pro-rated as of the effective date of the promotion;
provided, however, that the Committee shall not adjust the number of Target
Units for any Participant who is a “covered employee” within the meaning of
Section 162(m) of the Code if such adjustment would cause any of the cash
payments to be made under this Agreement to no longer be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, including Treas. Reg. §1.162-27(e). All determinations
made in good faith by the Committee pursuant to this Section 3(d) shall be final
and binding on the Participant.
     (e) For purposes of this Agreement, “Retirement” means voluntary
termination of employment with the Company or any Affiliate after the
Participant has attained age 55 with at least ten years of service to the
Company.
     (f) If the Participant’s employment by the Company shall be terminated
during the Performance Period and prior to a Change in Control for any reason
other than death, Disability or Retirement, including without limitation a
termination of employment for “cause” (as determined pursuant to Section 13(b)
of the Plan) or a voluntary termination of employment by the Participant, then
this Agreement and the Target Units covered hereby shall expire immediately upon
such termination and all of the Target Units shall be forfeited. The Participant
shall thereafter have no rights under this Agreement and no rights to receive
the cash payment specified in Section 4 below. The Company shall have the power
in all cases to determine whether the Participant has been terminated for cause
and the date upon which such termination for cause occurs. Any such
determination shall be final, conclusive and binding upon the Participant.
     4. Settlement of Final Units in Cash.
          (a) Except as set forth in Section 4(b) below, on the last payroll
date in February 2009, the Company shall pay a lump sum cash amount to the
Participant equal to (i) the closing sales price of one share of Common Stock on
December 31, 2008 (or the nearest immediately preceding trading date if the
Common Stock is not traded on such date), multiplied by (ii) the number of Final
Units, minus applicable withholding. If a Participant’s employment is terminated
due to death, Disability or Retirement, the cash payment to the Participant for
his or her Final Units shall be made on the last payroll date in February 2009.
          (b) If a Change of Control occurs during the Performance Period, then
the Company shall, within 60 days following the Change of Control, pay a lump
sum cash amount to the Participant equal to (i) the closing sales price of one
share of Common Stock on the last trading day immediately preceding the date of
the Change of Control, multiplied by (ii) the number of Final Units, minus
applicable withholding.

3



--------------------------------------------------------------------------------



 



     5. Withholding. The Company’s obligation to deliver the cash payment
specified in Section 4 hereof shall be subject to the Participant’s satisfaction
of all applicable federal, state, local and other income and employment tax
withholding requirements as required by the Plan.
     6. No Voting of Underlying Shares of Common Stock; No Dividends. Because no
shares of Common Stock will be issued pursuant to this Agreement, the
Participant shall have no right to vote the underlying shares of Common Stock at
any time or to receive any dividends thereon.
     7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict may exist
between the terms and conditions included in the Plan and the terms of this
Agreement, the terms and conditions included in the Plan shall control.
     8. Transferability. Neither this Agreement nor the Target Units covered by
this Agreement nor the cash payable for the Final Units may be assigned,
alienated, pledged, attached, sold or otherwise transferred, encumbered or
disposed of by the Participant at any time, except that this Agreement, the
Target Units and the cash payable for the Final Units may be transferred by will
or the laws of descent and distribution or pursuant to a QDRO.
     9. Administration and Interpretation. The authority to interpret and
administer this Agreement shall be vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of the Committee of the provisions of the Plan or
this Agreement made in good faith shall be final and binding on all parties.
     10. Not an Employment Contract. The grant of the Target Units covered by
this Agreement does not confer on the Participant any right with respect to
continuance of employment or other Service with the Company or any Affiliate,
nor shall it interfere in any way with any right the Company or any Affiliate
would otherwise have to terminate or modify the terms of the Participant’s
employment or other Service at anytime.
     11. Notices. Any written notice provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if it is hand
delivered, sent by fax or overnight courier, or sent by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the following address: TD Banknorth
Inc., P.O. Box 9540, Two Portland Square, Portland, Maine 04112-9540 Attention:
General Counsel.
     12. Amendment. Except as provided herein, this Agreement may not be amended
or otherwise modified unless evidenced in writing and signed by the Company and
the Participant. In the event that the Committee determines, after a review of
Section 409A of the Code and all applicable Internal Revenue Service guidance,
that the Plan or any provision thereof or Award thereunder should be amended to
comply with Section 409A of the Code, the Committee may

4



--------------------------------------------------------------------------------



 



amend the Plan and this Agreement to make any changes required to comply with
Section 409A of the Code.
     13. No Personal Liability. The Participant agrees that no member of the
Committee or of the Board or the Company or its Affiliates shall be personally
liable for any actions taken in good faith in connection with the Plan or this
Agreement.
     14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
[NOTE: Section 15 below is only for inclusion in grant agreements for the
officers who have an employment or retention agreement.]
     15. Consent to Amended Definition. The Company and the Participant
expressly agree that, notwithstanding any provision in any employment or
retention agreement between the Company and the Participant to the contrary, the
term “Change of Control” shall have the meaning set forth in the Plan, and not
as set forth in any employment or retention agreement between the Company and
the Participant. The Participant acknowledges that the definition of Change of
Control included in the Plan may in certain circumstances be less favorable to
the Participant, and the Participant agrees to such change. Except as expressly
noted in this Section 15, this Agreement shall not by implication or otherwise
alter, modify, amend or in any way affect any of the terms of any employment or
retention agreement between the Company and the Participant.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant has hereunto set his or her
hand, all as of the day first above written.

                  ATTEST:   TD BANKNORTH INC.    
 
               
 
      By:                      
Name:
      Name:        
 
               
Title:
      Title:        
 
               
 
                        PARTICIPANT    
 
                             
 
      Name:        
 
               

6